Exhibit 10

NUCOR CORPORATION

AMENDED AND RESTATED SEVERANCE PLAN

FOR SENIOR OFFICERS AND GENERAL MANAGERS

ARTICLE I

ESTABLISHMENT OF PLAN

Effective April 1, 2002, Nucor Corporation established a severance benefit
policy for senior officers and general managers. At its meeting on September 5,
2007, the Compensation and Executive Development Committee of Nucor
Corporation’s Board of Directors approved, and Nucor Corporation subsequently
implemented on October 1, 2007, a formal plan document (the “Severance Plan”)
setting forth the terms and provisions of the severance policy to comply with
the requirements of Section 409A of the Code and to meet other current needs.
Nucor Corporation now desires to amend and restate the Severance Plan in its
entirety for the purposes of, among other things, clarifying the circumstances
under which benefits are payable under the Severance Plan.

Now, therefore, as of the Effective Date, Nucor Corporation hereby amends and
restates the Severance Plan in its entirety to read as follows:

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have meanings set forth
below unless the context clearly indicates otherwise:

2.1 “Base Salary” shall mean the amount a Participant is entitled to receive
from the Company or a Subsidiary in cash as wages or salary on an annualized
basis in consideration for his or her services, (i) including any such amounts
which have been deferred and (ii) excluding all other elements of compensation
such as, without limitation, any bonuses, commissions, overtime, health
benefits, perquisites and incentive compensation.

2.2 “Board” shall mean the Board of Directors of the Company.

2.3 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.4 “Committee” shall mean the Compensation and Executive Development Committee
of the Board.

2.5 “Company” shall mean Nucor Corporation, a Delaware corporation and any
successor thereto.

2.6 “Compete” shall mean to engage in the design, research, development,
manufacture, marketing, sale or distribution of products that are the same as,
or substantially similar to, products that are being designed, researched,
developed, manufactured, marketed, sold or distributed by the Company or a
Subsidiary.



--------------------------------------------------------------------------------

2.7 “Date of Termination” shall mean the date of a Participant’s separation from
service with the Company and all Subsidiaries. For purposes of the Plan, the
term “separation from service” shall be defined as provided in Section 409A of
the Code and applicable regulations.

2.8 “Effective Date” shall mean September 3, 2008.

2.9 “Employee” shall mean any person, including a member of the Board, who is
employed by the Company or a Subsidiary.

2.10 “Month’s Base Pay” shall mean the Participant’s Base Salary divided by
twelve (12).

2.11 “Participant” shall mean an Employee who meets the eligibility requirements
of Section 3.1.

2.12 “Plan” shall mean the Nucor Corporation Severance Plan for Senior Officers
and General Managers as set forth herein and as amended from time to time.

2.13 “Severance Benefits” shall mean the payments and benefits provided in
accordance with Section 4.2 of the Plan.

2.14 “Specified Employee” shall mean an Employee who, as of the Employee’s Date
of Termination, is a key employee of the Company. An Employee shall be a “key
employee” for this purpose during the twelve (12) month period beginning April 1
each year if the Employee met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (applied in accordance with the regulations thereunder
and disregarding Section 416(i)(5) of the Code) at any time during the twelve
(12) month period ending on the December 31 immediately preceding the Employee’s
Date of Termination.

2.15 “Subsidiary” shall mean any corporation (other than the Company), limited
liability company, or other business organization in an unbroken chain of
entities beginning with the Company in which each of such entities other than
the last one in the unbroken chain owns stock, units, or other interests
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock, units, or other interests in one of the other entities in that
chain.

2.16 “Year of Service” shall mean a twelve (12) month period of employment,
including periods of authorized vacation, authorized leave of absence and
short-term disability leave, with the Company or a Subsidiary, including any
successors thereto, but excluding any predecessors thereof. In determining a
Participant’s Years of Service, all of the Participant’s separate periods of
employment shall be aggregated and then converted to years and a fraction of a
year.

 

2



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1 Participation. Each Employee who is determined by the Committee to be a
Senior Officer or a General Manager of the Company shall be eligible to be a
Participant in the Plan.

3.2 Duration of Participation. A Participant shall cease to be a Participant in
the Plan when he or she no longer is a Senior Officer or a General Manager of
the Company. Notwithstanding the foregoing, a Participant who has become
entitled to receive Severance Benefits as set forth in Section 4.1 shall remain
a Participant in the Plan until the full amount of the Severance Benefits and
any other amounts payable under the Plan have been paid to the Participant.

ARTICLE IV

SEVERANCE BENEFITS

4.1 Right to Severance Benefits. A Participant shall be entitled to receive
Severance Benefits from the Company as provided in Section 4.2, if (i) on the
Date of Termination, he is a Senior Officer or General Manager of the Company
(as determined in the Committee’s sole discretion), (ii) the Participant’s
employment with the Company or a Subsidiary is terminated for any reason,
including due to the Participant’s death, disability, voluntary retirement,
involuntary termination or resignation, and (iii) the Participant executes a
Non-Competition and Non-Solicitation Agreement and a Waiver and Release
Agreement as provided in Article V.

4.2 Severance Benefits.

(a) General. If a Participant’s employment is terminated in circumstances
entitling him or her to Severance Benefits as provided in Section 4.1, the
Company shall pay such Participant Severance Benefits in an amount equal to the
greater of (i) six (6) Month’s Base Pay or (ii) the product of (A) one Month’s
Base Pay and (B) the number of the Participant’s Years of Service through the
Date of Termination; provided that, if the Participant is under age fifty-five
(55) as of the Date of Termination, the Participant’s Severance Benefits shall
not be less than the sum of the value as of the Date of Termination of the
Participant’s forfeitable deferred common stock units credited to the
Participant’s deferral account under the Company’s Senior Officers Long-Term
Incentive Plan and the Participant’s forfeitable shares of restricted stock
awarded under the Senior Officers Long-Term Incentive Plan. (For the avoidance
of doubt, the minimum amount of Severance Benefits payable to a Participant who
is under age fifty-five (55) as of the Date of Termination shall not include the
value of the Participant’s forfeitable deferred common stock units credited to
the Participant’s deferral account under the Company’s Senior Officers Annual
Incentive or the value of any forfeitable restricted stock units or forfeitable
shares of restricted stock awarded to the Participant under the Company’s 2005
Stock Option and Award Plan). A Participant’s Severance Benefits shall be
reduced and offset, but not below zero, by any severance pay or pay in lieu of
notice required to be paid to such Employee under applicable law, including,
without limitation, the Worker Adjustment and Retraining Notification Act or any
similar state or local law. Severance Benefits shall be paid at the time and in
the form described in Section 4.2(b).

 

3



--------------------------------------------------------------------------------

(b) Time and Form of Payment. If a Participant’s employment with the Company is
terminated for any reason other than the Participant’s death, the Participant’s
Severance Benefits shall be paid to the Participant in twenty-four (24) equal
monthly installments, without interest or other increment thereon, commencing as
of the first month following the Participant’s Date of Termination; provided,
however, if the Participant is a Specified Employee as of the Participant’s Date
of Termination, the Severance Benefits that would otherwise be payable during
the six (6) month period immediately following the Participant’s Date of
Termination shall be accumulated and the Participant’s right to receive payment
of such accumulated amount will be delayed until the seventh month following the
Participant’s Date of Termination and paid during such month, without interest,
and the normal payment schedule for the remaining Severance Benefits will
commence. If the Participant dies during the twenty-four (24) month installment
payment period, the remaining payments that would have been paid to the
Participant shall be paid to the Participant’s estate in a single sum payment as
soon as practicable (but in any event within ninety (90) days) following the
Participant’s death. In the event a Participant dies while employed by the
Company or a Subsidiary, the eligibility requirements set forth in
Section 4.1(iii) shall be deemed satisfied and the Participant’s Severance
Benefits shall be paid to the Participant’s estate in a single sum payment as
soon as practicable (but in any event within ninety (90) days) following the
Participant’s death.

4.3 Other Benefits Payable. The Severance Benefits provided pursuant to
Section 4.2 shall be provided in addition to, and not in lieu of, all other
accrued or earned and vested but deferred compensation, rights, options or other
benefits which may be owed to a Participant upon or following the Participant’s
Date of Termination.

ARTICLE V

NON-COMPETITION AND NON-SOLICITATION AGREEMENT;

WAIVER AND RELEASE AGREEMENT

5.1 Non-Competition and Non-Solicitation Agreement. As a condition to the
receipt of Severance Benefits, a Participant shall enter into an agreement in
form and content reasonably satisfactory to the Committee pursuant to which the
Participant agrees to refrain, for a reasonable period of time following the
Participant’s Date of Termination, from (i) competing with the Company,
(ii) soliciting or influencing any customer or prospective customer of the
Company to alter its business with the Company or to do business with another
company, (iii) soliciting or offering employment to any employee of the Company,
or (iv) disclosing any confidential information or trade secrets of the Company.

5.2 Waiver and Release Agreement. As a condition to the receipt of Severance
Benefits, a Participant must submit a signed Waiver and Release Agreement in
form and content reasonably satisfactory to the Committee on or within
forty-five (45) days of the Participant’s Date of Termination. A Participant may
revoke the signed Waiver and Release Agreement

 

4



--------------------------------------------------------------------------------

within seven (7) days of signing. Any such revocation must be made in writing
and must be received by the Committee within such seven (7) day period. A
Participant who timely revokes a Waiver and Release Agreement shall not be
eligible to receive Severance Benefits under the Plan.

5.3 Effect of Breach. In the event a Participant breaches any agreement entered
into in accordance with Section 5.1 or fails to sign a Waiver and Release
Agreement in accordance with Section 5.2, the Committee may require the
Participant to (i) immediately forfeit any portion of the Severance Benefits
that is then outstanding and (ii) return to the Company all or some of the
economic value of the Severance Benefits that was realized or obtained by the
Participant prior to the breach.

ARTICLE VI

SUCCESSOR TO COMPANY

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place. In the case of any transaction
in which a successor would not by the foregoing provision or by operation of law
be bound by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The term “Company,”
as used in this Plan, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by this Plan.

ARTICLE VII

DURATION, AMENDMENT AND TERMINATION

7.1 Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by a majority of the Committee.

7.2 Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Committee. An amendment of the Plan in accordance with the terms hereof
shall automatically effect a corresponding amendment to all Participants’ rights
hereunder. A termination of the Plan, in accordance with the terms hereof, shall
automatically effect a termination of all Participants’ rights and benefits
hereunder.

7.3 Code Section 409A Compliance. The Company intends for the Plan to comply
with Section 409A of the Code. In the event that the Company reasonably
determines that any Plan provision or procedure does not comply with Code
Section 409A, the Company shall adopt such Plan amendments or adopt other
policies or procedures that will bring the Plan and its administration into
compliance with Code Section 409A; provided that any such Plan amendment, policy
or procedure shall not reduce any Participant’s benefits or rights under the
Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Employment Status. This Plan does not constitute a contract of employment or
impose on the Company or any Subsidiary any obligation to retain the Participant
as an Employee, to change the status of the Participant’s employment, or to
change the Company’s policies or those of its subsidiaries’ regarding
termination of employment.

8.2 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.3 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of North Carolina,
without reference to principles of conflict of law.

8.4 Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, with full authority to control and manage the operation and administration
of the Plan, acting through the Committee and the Board.

8.5 Claims Procedure. If an Employee or former Employee makes a written request
alleging a right to receive benefits under the Plan or alleging a right to
receive an adjustment in benefits being paid under the Plan, the Company shall
treat it as a claim for benefits. All claims for Severance Benefits under the
Plan shall be sent to the Human Resources Department of the Company and must be
received within thirty (30) days after the Date of Termination. If the Company
determines that any individual who has claimed a right to receive Severance
Benefits under the Plan is not entitled to receive all or any part of the
benefits claimed, it will inform the claimant in writing of its determination
and the reasons therefor in terms calculated to be understood by the claimant.
The notice will be sent within thirty (30) days of the written request, unless
the Company determines additional time, not exceeding forty-five (45) days, is
needed. The notice shall make specific reference to the pertinent Plan
provisions on which the denial is based, and describe any additional material or
information that is necessary. Such notice shall, in addition, inform the
claimant what procedure the claimant should follow to take advantage of the
review procedures set forth below in the event the claimant desires to contest
the denial of the claim. The claimant may, within ninety (90) days thereafter,
submit in writing to the Company a notice that the claimant contests the denial
of his or her claim by the Company and desires a further review. The Company
shall, within thirty (30) days thereafter, review the claim and authorize the
claimant to appear personally and review pertinent documents and submit issues
and comments relating to the claim to the persons responsible for making the
determination on behalf of the Company. The Company will render its final
decision with specific reasons therefor in writing and will transmit it to the
claimant within thirty (30) days of the written request for review, unless the
Company determines additional time, not exceeding thirty (30)

 

6



--------------------------------------------------------------------------------

days, is needed, and so notifies the Participant. If the Company fails to
respond to a claim filed in accordance with the foregoing within thirty
(30) days or any such extended period, the Company shall be deemed to have
denied the claim.

8.6 Unfunded Plan Status. This Plan is intended to be an unfunded plan. All
payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan.

8.7 Tax Withholding. Any payment provided for hereunder shall be paid net of any
applicable tax withholding required under federal, state, local or foreign law.

8.8 Nonalienation of Benefits. Except as otherwise specifically provided herein,
amounts payable under the Plan shall not be subject to any manner of
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, including any liability which is for alimony or other payments for
the support of a spouse or former spouse, or for any other relative of a
Participant, prior to actually being received by the person entitled to payment
under the terms of the Plan. Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge, garnish, execute or levy upon,
otherwise dispose of any right to amounts payable hereunder, shall be null and
void.

8.9 Facility of Payment.

(a) If a Participant is declared an incompetent, and a conservator, guardian, or
other person legally charged with his or her care has been appointed, any
Severance Benefits to which such individual is entitled may be paid or provided
to such conservator, guardian, or other person legally charged with his or her
care;

(b) If a Participant is declared, or the Company reasonably believes the
Participant to be, incompetent, and a conservator, guardian, or other person
legally charged with his or her care has not been appointed, the Company may
(i) require the appointment of a conservator or guardian, (ii) distribute
amounts to his or her spouse, with respect to a Participant who is married, or
to such other relative of an unmarried Participant for the benefit of such
Participant, or (iii) otherwise distribute such amounts directly to or for the
benefit of such Participant.

8.10 Gender and Number. Except when the context indicates to the contrary, when
used herein masculine terms shall be deemed to include the feminine, and plural
the singular.

 

7



--------------------------------------------------------------------------------

8.11 Headings. The headings of Articles and Sections are included solely for
convenience of reference, and are not to be used in the interpretation of the
provisions of the Plan.

IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, hereby certifies that the foregoing Amended and Restated Severance Plan
for Senior Officers and General Managers has been ratified and approved by the
Board.

 

NUCOR CORPORATION

/s/ Terry S. Lisenby

Name:   Terry S. Lisenby Title:   Chief Financial Officer, Treasurer and
Executive Vice President

 

8